Per Curiam.
By order dated March 8, 2011, the Michigan Attorney Discipline Board publically reprimanded respondent and ordered him to pay restitution after finding that he engaged in professional misconduct by, among other things, neglecting a criminal client’s post-appeal proceedings.
As a result of the discipline imposed in Michigan, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has filed a responsive affidavit in which he acknowledges the misconduct and indicates that he does not raise any available defenses to the imposition of discipline (see 22 NYCRR 806.19 [d]). Accordingly, we grant petitioner’s motion and further conclude that, under the circumstances presented, respondent should be censured in this state.
Mercure, J.P., Rose, Malone Jr., McCarthy and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby censured.